DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. US20130279390A1, hereinafter Ohta in view of Babaei et al. US 20180042043 A1.
Regarding claim 1, Ohta teaches a method of performing, by a user equipment (UE), wireless communications in a wireless communication system (Ohta: para. [0012-0016 & 0054] and Fig. 1), the method comprising:
receiving an activation command for activating a semi persistent scheduling (SPS) resource (Ohta: paragraph [0093 & 0065] and Fig. 14  step S31 mobile station, when receiving an SPS Activation command transmitted by a PDCCH via the transmitting/receiving unit 11 (S31), the transmission/reception control unit 34 notifies the SPS control unit 21 of the reception of the Activation command. The ACT/DEACT managing unit 32 starts the autonomous Activation/Deactivation control at the reception timing of the Activation command (S32). At the same time, the SPS transmission managing unit 31 starts a process for detecting a transmission timing of the SPS data as an “autonomous ACT/DEACT trigger” (S32));
(Ohta: paragraph [0084] and Fig. 14  step S4 the SPS transmission managing unit 31 waits for the transmission timing of the SPS data (No at S4). When the transmission timing is detected (Yes at S4), the ACT/DEACT managing unit 32 autonomously performs Activation of the SCell (S5), and stores (updates) the current state (Activation) of the SCell in the storage unit 22) 
the cell is a deactivated cell (Ohta: para. [0083] and Fig. 14  step S3 ACT/DEACT managing unit 32 performs Deactivation of the SCell as an initial state (S3), and stores the current state (Deactivation) of the SCell in the storage unit 22); and
activating the SPS resource on the activated cell (Ohta: para. [0082] the SPS control unit 21 of information on the “SPS configuration”. Subsequently, the SPS control unit 21 controls processes related to the SPS communication).
It is noted that Ohta does not explicitly disclose: activating the cell related to the SPS resource if the cell is a deactivated cell.
However, Babaei from the same or similar fields of endeavor teaches the use of:
activating the cell related to the SPS resource if the cell is a deactivated cell (Babaei: [0237] the SCell may be in a deactivated state when it is initially configured (e.g., RRC configured) for a UE. The eNB may activate or deactivate the SCell by transmitting a MAC activation/deactivation command to the UE. The eNB may transmit a MAC activation command to the UE and activate an SCell with SPS configuration and/or periodic resource allocation configuration). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Babaei in the method of Ohta. One of ordinary (Babaei: [00174]).

Regarding claim 2, Ohta and Babaei teach the method according to claim 1, wherein the cell related to the SPS resource is activated (Ohta: paragraph [0084] and Fig. 14  step S4 the SPS transmission managing unit 31 waits for the transmission timing of the SPS data (No at S4). When the transmission timing is detected (Yes at S4), the ACT/DEACT managing unit 32 autonomously performs Activation of the SCell (S5), and stores (updates) the current state (Activation) of the SCell in the storage unit 22) 
if the UE receives the activation command for activating the SPS resource (Babaei: para. [0237] the SCell may be in a deactivated state when it is initially configured (e.g., RRC configured) for a UE. The eNB may activate or deactivate the SCell by transmitting a MAC activation/deactivation command to the UE. The eNB may transmit a MAC activation command to the UE and activate an SCell with SPS configuration and/or periodic resource allocation configuration),
even if the UE does not receive a cell activation command for the cell (Ohta: para. [0079] an SPS performed by the base station (“SPS configuration” in FIG. 11) also serves as an ACT/DEACT command illustrated in FIG. 8. Specifically, as a trigger for starting the autonomous Activation/Deactivation control. paragraph [0084] and Fig. 14  step S4 the SPS transmission managing unit 31 waits for the transmission timing of the SPS data (No at S4). When the transmission timing is detected (Yes at S4), the ACT/DEACT managing unit 32 autonomously performs Activation of the SCell (S5)). One of ordinary skill in the art would be motivated to do so for SPS activation and release mechanism (Babaei: [00174]).

Regarding claim 3, Ohta and Babaei teach the method according to claim 1,
wherein the SPS resource is an uplink SPS resource (Ohta: para. [0085] SPS transmission managing unit 31 performs a process for transmitting and receiving SPS data (S6)), and the method further comprises:
transmitting a medium access control (MAC) protocol data unit (PDU) based on the SPS resource on the activated cell (Babaei: [0165-0166] after a Semi-Persistent Scheduling uplink grant is configured, the MAC entity may: if twolntervalsConfig is enabled by upper layer: set the Subframe_Offset according to Table below. else: set Subframe_Offset to 0. consider sequentially that the Nth grant occurs in the subframe for which: (10*SFN+subframe)=[(10*SFNstart time+subframestart time)+N*semiPersistSchedIntervalUL+Subframe_Offset*(N modulo 2)] modulo 10240. Where SFNstart time and subframestart time may be the SFN and subframe, respectively, at the time the configured uplink grant were (re-)initialized). One of ordinary skill in the art would be motivated to do so for SPS activation and release mechanism (Babaei: [00174]).

Regarding claim 4, Ohta and Babaei teach the wherein the SPS resource is a downlink SPS resource (Ohta: para. [0085] SPS transmission managing unit 31 performs a process for transmitting and receiving SPS data (S6)), and the method further comprises: receiving a MAC PDU based on the SPS resource on the activated cell.
(Babaei [0164-0166] after a Semi-Persistent downlink assignment is configured, the MAC entity may consider sequentially that the Nth assignment occurs in the subframe for which: (10*SFN+subframe)=[(10*SFNstart time+subframestart time)+N*semiPersistSchedIntervalDL] modulo 10240. Where SFNstart time and subframestart time may be the SFN and subframe, respectively, at the time the configured downlink assignment were (re)initialized). One of ordinary skill in the art would be motivated to do so for SPS activation and release mechanism (Babaei: [00174]).

Regarding claim 5, Ohta and Babaei teach the method according to claim 1,
wherein the UE is configured with a primary cell and one or more secondary cells (SCells), and the cell is one of the one or more Scells (Ohta: Fig. 3 and para. [0063] A cell that executes various types of important control (transmission of uplink control data) in the carrier aggregation is called a PCell. The other aggregated cells (#1 to #4) are called Scells. Para. [0084] and Fig. 14  step S4 the SPS transmission managing unit 31 waits for the transmission timing of the SPS data (No at S4). When the transmission timing is detected (Yes at S4), the ACT/DEACT managing unit 32 autonomously performs Activation of the SCell (S5), and stores (updates) the current state (Activation) of the SCell in the storage unit 22).

Regarding claims 6-10, Ohta teaches a user equipment (UE) for performing wireless communications in a wireless communication system (Ohta: para. [0012-0016]), the UE comprising: a transceiver, and a processor configured to control the transceiver (Ohta: para. [0054] and FIG. 1, the mobile station (UE) includes a transmitting/receiving unit 11, a control unit 12 including a control plane unit 20 and a data plane unit 30, and an antenna 13. The transmitting/receiving unit 11 transmits and receives signals transmitted by radio via the antenna 13)
and Ohta and Babaei disclose all the limitations as discussed in the rejection of claims 1-5 and are therefore apparatus claims 6-10 are rejected using the same rationales.

Regarding claim 11, Ohta teaches a method of performing, by a base station (BS), wireless communications with a user equipment (UE) in a wireless communication system (Ohta: para. [0012-0016 & 0057] and Fig. 2) and Ohta and Babaei disclose all the limitations as discussed in the rejection of claim 1 and therefore method claim 11 is rejected using the same rationales.

Regarding claim 12, Ohta teaches a base station (BS) for performing wireless communications with a user equipment (UE) in a wireless communication system (Ohta: para. [0012-0016 & 0057] and Fig. 2), the BS comprising:
a transceiver, and a processor configured to control the transceiver (Ohta: para. [0057] and FIG. 2, the base station (eNB) includes a transmitting/receiving unit 41, a scheduling unit 42, a transmitting/receiving unit 43, a control unit 44 including a control plane unit 50 and a data plane unit 60, and an antenna 45. The transmitting/receiving unit 41 transmits and receives data to and from an upper station), and Ohta and Babaei disclose all the limitations as discussed in the rejection of claim 1 and therefore method claim 12 is rejected using the same rationales.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892:
Babaei et al. US 20180042016 A1 in Abstract teaches a wireless device receives one or more messages comprising configuration parameters for a plurality of cells comprising a secondary cell. A deactivation timer may be disabled for the secondary cell in response to the configuration parameters comprising periodic resource allocation configuration parameters for configuring a periodic resource allocation of the secondary cell.
Deogun et al. US 20190075585 A1 [0110] if no SPS resource is allocated to the UE in active bandwidth part of the serving cell and at least one SPS resource is activated in the given serving cell, then UE performs skipping of grants for the activated SPS resource
Suzuki et al. US 20200146042 A1 [0121] The primary secondary cell may be deactivated.
Tang US 20200163061 A1 teaches in para. [0075] activation or release of SPS resources for multiple cells at one time or performing activation or release of SPS resources for multiple carriers at one time through improvement or enhancement of scheduling signaling of SPS in the Long Term Evolution (LTE).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468